Case 3:20-mc-00005-REP Document 34 Filed 03/27/20 Page 1 of 6 PageID# 1023



                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION


In Re Subpoena To Twitter, Inc.       )
______________________________________)
                                      )
                                      ) Misc. Case No. 3:20-mc-00005-REP
TREVOR FITZGIBBON,                    )
                                      )
             Plaintiff,               )
                                      ) Civil Action No. 3:19-cv-477-REP
                                      )
       vs.                            )
                                      )
JESSELYN A. RADACK,                   )
                                      )
             Defendant.               )

        DEFENDANT JESSELYN A. RADACK’S REPLY BRIEF SUPPORTING
                        MOTION FOR SANCTIONS

       Defendant Jesselyn A. Radack (“Radack” or “Defendant”), by counsel, states as follows

for her Reply Brief Supporting Motion for Sanctions:

                                          ARGUMENT

   1. Plaintiff’s Request To Unmask @DevinCow Is Sanctionable Conduct.
       Plaintiff does not respond to, and thus concedes, that prior to the issuance of this Subpoena

he had not made a single reference to @DevinCow in any of the pleadings in the six lawsuits

concerning these parties which have spanned over two years. His half-baked attempt to now justify

what is clearly nothing more than an effort to obtain a discovery advantage in an unrelated case is

unavailing. It is undisputed that Radack frequently posts commentary on Twitter on numerous

“hot button” political issues which include the plethora of lawsuits filed by counsel for Plaintiff,

Steven Biss, on behalf of Congressman Devin Nunes. This fact alone does not mean that Twitter

users, such as @DevinCow, who may occasionally reply, like, retweet or view her content are


                                                 1
    Case 3:20-mc-00005-REP Document 34 Filed 03/27/20 Page 2 of 6 PageID# 1024



potential witnesses or relevant to this case. Plaintiff’s false statement that “Radack’s known

proclivity for communicating defamatory statements about Plaintiff to total strangers” supports the

conclusion that “Plaintiff has every good reason to believe that Radack has private messages [about

Plaintiff] with @DevinCow” is preposterous. Pltf’s Opp. at 4. The fact that counsel for Plaintiff

chooses to advance with great fervor such utterly absurd theories that happen to coincide with his

self-interest in obtaining identifying information regarding @DevinCow in another unrelated case

is no coincidence. Such improper conduct should not be condoned by this Court.

      2. The Communications Plaintiff Seeks From Reporters, Bloggers, And Political
         Strategists Are Irrelevant To This Case And An Example of Plaintiff’s Improper
         Scorched Earth Litigation Tactics.
         It is a known fact that scores of individuals have for years posted negative commentary

about Plaintiff in the media. 1            As Plaintiff acknowledges in his brief, people’s negative

commentary about him continues to this day, and rather Plaintiff realizes it or not it likely will

continue into the indefinite future. Yet, neither the Complaint filed in this case, nor the speculative

allegations in Plaintiff’s briefs establish any genuine issue of material fact which supports the

existence of a conspiracy between those individuals and Radack. The fact that Twitter users tweet,

retweet, like, or tag other users in posts does not establish, directly or by inference, the existence

of a conspiracy. Plaintiff’s improper discovery tactics illustrated by this Subpoena only serve to

harass Radack with the hopes of making this case so expensive that Radack will capitulate. This

case is not about, as Plaintiff asserts a “search for the truth,” it is about advancing Plaintiff’s

personal vendetta—at all costs—against Radack. This is yet another example of Plaintiff’s futile


1
  See Paragraph 8 of Counterclaim (Dkt. No. 49) which contains screenshots of sexual misconduct allegations by
women, other than Radack, against Fitzgibbon which have appeared on social media; see also article attached hereto
as Exhibit A quoting a former employee of Plaintiff at Fitzgibbon Media, which stated in part: “We have not forgotten
the treatment we faced because of Trevor FitzGibbon’s blatant disregard of our lives, our work and our families. We
were left without jobs and without healthcare. Some of use are still rebuilding our lives and our careers. HR processes
and systems at the firm failed us. The justice system failed us, as it too often fails survivors of sexual harassment and
assault.” It is important to note that Radack has never worked at Fitzgibbon Media.

                                                           2
Case 3:20-mc-00005-REP Document 34 Filed 03/27/20 Page 3 of 6 PageID# 1025



and repeated attempts to link every reporter, blogger, political strategist, or Twitter user who posts

negative information about him to Radack. If Plaintiff was legitimately concerned about his public

reputation or stopping others from tarnishing him, he would pursue those individuals. This Court

need not tumble down the dizzying rabbit holes of everchanging and untenable theories advanced

by Plaintiff in this case. It is clear that the vague conspiracy claim set forth in Plaintiff’s Second

Amended Complaint is insufficient to withstand the pending Motions to Dismiss and that this is at

most a breach of contract case. By permitting Plaintiff to engage in improper scorched earth

discovery with the mere hope of unearthing some information which he will undoubtedly

misconstrue to make further inferential leaps supporting baseless claims of conspiratorial actions

should be disallowed.

       Plaintiff’s assertion that Radack is withholding evidence or has been evasive in response

to discovery, thus warranting the instant Subpoena, is without merit. Radack has produced

documents, responded to interrogatories, and has only lodged valid objections to the clearly

irrelevant, unduly burdensome, and improper discovery requests which include those in this

Subpoena. Radack’s refusal to consent to the production of objectionable communications, and

her refusal to enter into a protective order which will not cure the underlying discovery

deficiencies, is not as Plaintiff asserts a refusal to comply “with lawful discovery requests.” Pltf’s

Opp. at 2-3. The litany of defects, including the improper purpose behind Plaintiff’s Subpoena

requests, have been validly raised and are set forth in several motions currently pending before

this Court.

   3. Plaintiff, Not Radack, Is Litigating This Case In The Media And Plaintiff’s Pattern
      Of Lodging Ad Hominen Attacks Against Radack Should Be Sanctioned.
       Despite Plaintiff’s assertion, Radack is not “actively litigating this case . . . in the Court of

Twitter.” Pltf’s Opp. at 7. The rationale behind Radack’s legal defense fund (referenced on pages


                                                  3
    Case 3:20-mc-00005-REP Document 34 Filed 03/27/20 Page 4 of 6 PageID# 1026



six and seven of Plaintiff’s Opposition brief) is an attempt to raise money to help pay for her

mounting legal costs, which are directly attributable to Plaintiff’s bad faith litigation tactics. An

obvious example of a person litigating a case in the court of public opinion would be Plaintiff’s

two-page public statement issued about this case. A copy of Plaintiff’s Statement is attached hereto

as Exhibit B.

         Lastly, counsel for Plaintiff denies that he is engaging in what is clearly a pattern of lodging

ad hominem attacks on Radack and other litigants. Plaintiff’s Opposition goes on to assert that

“[n]o one is being flippant about Radack’s ‘cog fog’ or admitted memory issues.” Pltf’s Opp. at

10. Yet, counsel for Plaintiff has gone so far as to rhyme Radack’s medical condition termed “cog

fog” with the word “egg nog” in emails between counsel, this type of behavior is the precise

definition of flippant. A copy of Plaintiff’s January 6, 2020, email is attached hereto as Exhibit

C. 2 Plaintiff’s Opposition also fails to respond to the history of disciplinary actions and warnings

by numerous Courts to cease this exact behavior. Plaintiff only addresses the Virginia State Bar

disciplinary actions against him by stating that the “10+ year old disciplinary matter [] could not

possibly have any bearing on the Subpoena to Twitter . . . ”. Counsel for Plaintiff ignores the fact

that just recently on February 27, 2020, in a Memorandum Opinion issued in the Lokhova v. Halper

case, Judge Brinkema stated that the “record is clear that Biss filed an excessively long complaint

and amended complaint on Lokhova’s behalf directing unprofessional ad hominem attacks at

Halper and others.” (emphasis added). A copy of the Memorandum Opinion in Lokhova v.

Halper, Case No. 1:19-cv-00632-LMB-JFA, EDVA is attached hereto as Exhibit D at 40. The

Opinion goes on to state that “[s]uch language adds nothing but unnecessary heat to this litigation.”




2
 Plaintiff’s attempt to convert free speech and political commentary into defamation is also exhibited in the text of
Plaintiff’s email attached hereto as Exhibit B.

                                                         4
Case 3:20-mc-00005-REP Document 34 Filed 03/27/20 Page 5 of 6 PageID# 1027



Id. Although the Lokhova Court chose not to issue a sanction against Mr. Biss, the imposition of

joint and several monetary sanctions against Plaintiff and his counsel are appropriate here.

                                         CONCLUSION

       For the reasons set forth above, Defendant Jesselyn A. Radack respectfully requests that

the Court grant her Motion for Sanctions, issue joint and several monetary sanctions against

Fitzgibbon and his counsel, and award her attorney’s fees, costs, and such other and further relief

as the Court deems proper.



Dated: March 27, 2020


                                             Respectfully submitted,


                                             __/s/ D. Margeaux Thomas________________
                                             D. Margeaux Thomas (VSB #75582)
                                             The Thomas Law Office PLC
                                             11130 Fairfax Blvd., Suite 200-C
                                             Fairfax, VA 22030
                                             Telephone: 703.957.2577
                                             Facsimile: 703.957.2578
                                             Email: mthomas@thomaslawplc.com
                                             Counsel for Defendant Jesselyn A. Radack




                                                 5
Case 3:20-mc-00005-REP Document 34 Filed 03/27/20 Page 6 of 6 PageID# 1028




                                   CERTIFICATE OF SERVICE

       I hereby certify that on March 27, 2020, a copy of the foregoing document was filed with

the Court electronically. Notice of this filing will be sent automatically by the Court’s CM/ECF

system to the following parties:

       Steven S. Biss
       300 West Main Street, Suite 102
       Charlottesville, VA 22903
       Counsel for Plaintiff

       Charles K. Seyfarth
       Mary Grace Miller
       O’HAGAN MEYER
       411 East Franklin St, Suite 500
       Richmond, Virginia 23219

       Patrick J. Carome
       Ari Holtzblatt
       WILMER CUTLER PICKERING
       HALE AND DORR LLP
       1875 Pennsylvania Avenue, NW
       Washington, D.C. 20006
       Counsel for Non-Party Twitter, Inc.


                                                    /s/ D. Margeaux Thomas__________
                                                    D. Margeaux Thomas (VSB #75582)




                                               6
